DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            PETER GARMAN,
                               Appellant,

                                      v.

 NANCY B. GONZALEZ, SOUTH FLORIDA PROPERTIES (2) LLC, ST.
     LUCIE LAND INVESTMENTS, LLC, JOSE MARRERO, and
                    RICARDO PEDROSA,
                        Appellees.

                               No. 4D20-958

                               [April 29, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Barbara W. Bronis, Judge; L.T. Case No. 56-2008-CA-
001778.

   Tim B. Wright, Paul J. Parton of Wright, Ponsoldt & Lozeau Trial
Attorneys, LLP, Stuart, for appellant.

  Patrick Dervishi of the Shir Law Group, P.A., Boca Raton, for appellee
Nancy B. Gonzalez.

   Victor K. Rones of the Law Offices of Law Offices of Victor K. Rones,
P.A., North Miami Beach, for appellees South Florida Properties (2), LLC
and St. Lucie Investments, LLC.

  Jeff Tomberg of Tomberg, Hanson & Halper, LLC, Delray Beach, for
appellees Jose Marrero and Ricardo Pedrosa.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.